PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/460,888
Filing Date: 2 Jul 2019
Appellant(s): Ofek et al.



__________________
Todd W. Wight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Grounds of Rejection to be Reviewed on Appeal
Whether the Examiner erred in rejecting claims 1-6, 10-18, and 21-25 under 35 U.S.C. § 103 as unpatentable over US 2016/0287758 to Thiagarajan et al. (“Thiagarajan”) in view of US 2016/0121077 to Ingalls et al. (“Ingalls”) and WO 1995/018637 to Bricault, Jr. et al. (‘Bricault” aka “Sioshansi”).
In response to Appellant’s arguments, pages 9-12, regarding “Impermissible hindsight regarding the outer corrosion-preventing layer of the antimicrobial coating”.
Appellant’s Argument Page 10, line 11 – Page 11, line 5.
The Appellant argues that the Examiner disregarded the corrosion-preventing functional limitation on the corrosion resistant layer. The Appellant alleges that the secondary reference of Ingalls does not contemplate the metal coating 34 to prevent corrosion of the wire braid 12. In addition, the Appellant argues that Ingalls’s metal coating 34 is expressly disclosed as functioning to torsionally stiffen the woven wire braid 12. More specifically, the Appellant argues that added metals such as silver, copper, and gold are used as torqueability-enhancing metals when added to the metal coating. Therefore, the only function of gold when used in the metal coating 34 is to enhance the torqueability of the wire braid 12. 

Appellant’s Argument Page 11, line 6 – Page 11, line 25.
	The Appellant alleges that the Examiner has incorrectly stated that the primary reference of Thiagarajan does not specify what the outer corrosion-preventing layer is comprised of. The Appellant relies upon paragraph [0036] of Thiagarajan wherein according to the Appellant Thiagarajan clearly shows the outer corrosion-preventing layer is butoxyethanol and butoxyethoxyethanol. Therefore, according to the Appellant “the Examiner must show by way of facts gleaned from the prior art why a PHOSITA would be predictably led away from Thiagarajan’s medical device with the foregoing layer of butoxyethanol and butoxyethoxyethanol and toward the Examiner-asserted Ingalls-modified medical device of Thiagarajan—particularly when gold is not the most cost-effective solution as alluded to in Ingalls. (See Ingalls, para. [0024]: “Silver and copper are coating metals that are particularly considered as low cost hypo-allergenic options, and gold is a coating metal that is particularly considered for its corrosion resistance[.]’’)”. The Appellant further alleges that a PHOSITA 
The Examiner traverses the Appellant’s argument. First paragraph [0036] of Thiagarajan states that “the water-shed layer is applied by immersing the coated component in a solution containing butoxyethanol and butoxyethoxyethanol” (bolded for emphasis). Thiagarajan does not clearly show as alleged by the Appellant that this solution only comprises butoxyethanol and butoxyethoxyethanol but rather that the solution contains butoxyethanol and butoxyethoxyethanol. Therefore, another possible component of the solution could be gold. Regardless, the Examiner also provided (See Final Rejection page 6, lines 18-23) a rationale why a PHOSITA would be motivated toward the Examiner asserted Ingalls modified device of Thiagarajan even though gold is a more expensive metal. A PHOSITA would have been motivated to gold due to its biocompatibility characteristic. Therefore, the Appellant’s argument regarding gold not providing a cost-effective solution would be moot due to gold’s additional characteristic of biocompatibility.
In response to Appellant’s arguments, pages 12-14, regarding “A PHOSITA would not be led to the inner adhesion-promoting layer of the antimicrobial coating in view of the preponderance-of-evidence test.”
Appellant’s Argument Page 12, line 27 – Page 13, line 22
	The Appellant argues that a PHOSITA would not be led to modify the antimicrobial catheter of Thiagarajan and Ingalls with a teaching of Bricault because Bricault does not expressly indicate that copper or a copper-based layer needs or benefits from an adhesion-promoting layer promoting its adherence to a surface of a medical device. The Appellant’s argument continues by alleging that Bricault only provides a weak suggestion as to why copper 
	The Examiner traverses this argument. The Examiner provided the proper rationale on why a PHOSITA would have been motivated to modify the antimicrobial coating of the antimicrobial catheter of Thiagarajan and Ingalls with a teaching of Bricault within the Final Rejection page 6, line 9- Page 7, line 5. The Examiner stated that a PHOSITA would have been motivated to make this modification in order to enhance the bactericidal/fungicidal properties of a tissue interfacing a surface (See page 6, lines 25-32 of Bricault) by exploiting the superior adhesion properties of titanium (See page 13, lines 4-14 of Bricault) such that an antimicrobial metal like copper properly adheres to the surface of the catheter. Bricault specifically teaches that the titanium layer improves the adhesion of an antimicrobial metal (See page 13, lines 4-14 of Bricault) to a surface of a catheter, and that the term “antimicrobial metal” refers to atoms or molecules which exhibit antimicrobial properties, wherein such metals include chromium, zirconium, aluminum, tungsten, molybdenum, tantalum, platinum, palladium, iridium, gold, silver, mercury, copper, zinc, cadmium, and alloys and compounds thereof (See page 6, lines 25-32 of Bricault; bolded and underlined for emphasis).
	Although a specific example including an adhesion promoting layer and copper is notexplicitly disclosed by Bricault, a PHOSITA would be able to see the similarities between two antimicrobial metals such as copper and silver. Therefore, a PHOSITA would understand that copper would benefit from an adhesion promoting layer of titanium atoms in an analogous manner to how the antimicrobial metal of silver does (See page 13, lines 4-14 of Bricault).

	The Appellant alleges that a PHOSITA would have instantly recognized by the way of Thiagarajan’s medical device that an adhesion-promoting layer is not necessary for adherence of copper to a surface of the medical device. Therefore, a PHOSITA would not be inclined to add an adhesion-promoting layer at an additional cost when Thiagarajan clearly teaches an adhesion-promoting layer is not necessary.
	The Examiner traverses this argument. Yes, Thiagarajan is silent with regards to an adhesion promoting layer as stated within the Examiner’s Final Rejection mailed 6/18/2021 on page 6, lines 3-4. However, a lack of evidence for an adhesion promoting layer is not support for stating that Thiagarajan clearly teaches that an adhesion-promoting layer is not necessary for adherence of copper to a surface of the medical device. Furthermore, Bricault teaches “a catheter formed from polymeric materials. Traditionally, polymers bond poorly to metals…creates an adhesion layer where metal and polymer atoms attain stability” (See Page 9, line 35 – Page 10, line 6 of Bricault). Bricault then specifies copper as an example antimicrobial metal (See Page 6, lines 25-32). Although a specific example including an adhesion promoting layer and copper is not explicitly disclosed by Bricault, a PHOSITA would be able to see the similarities between two antimicrobial metals such as copper and silver. Therefore, a PHOSITA would understand that copper would benefit from an adhesion promoting layer of titanium atoms in an analogous manner to how the specific example of the antimicrobial metal of silver benefits from an adhesion promoting layer of titanium atoms. (See page 13, lines 4-14 of Bricault).

For the above reasons, it is believed that the rejections should be sustained.


/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.